720 N.W.2d 286 (2006)
In re CONTEMPT of Mark Allen MURDOCK
American Axle & Manufacturing, Plaintiff-Appellee,
v.
Mark Allen Murdock and Juanita Denise Murdock, Defendants-Appellants.
Docket Nos. 131664, 131665. COA Nos. 262786, 265111.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 3, 2006 and June 14, 2006 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.